response to evidence submitted by respondent that indicated that he had
                been providing such support. In reviewing appellant's request, the district
                court found, and the record demonstrates, that there was conflicting
                evidence presented regarding how much support respondent provided
                appellant during the separation period. After reviewing this evidence, the
                district court ultimately concluded that it was unable to determine if any
                child support or temporary spousal support was owed based on the
                conflicting evidence, and therefore, the court denied appellant's request.
                As this court will not reweigh the evidence or witness credibility when
                conflicting evidence is presented, see Castle v. Simmons, 120 Nev. 98, 103,
                86 P.3d 1042, 1046 (2004), we conclude that the district court did not
                abuse its discretion in denying appellant's request for child support or
                temporary spousal support for the period when the parties lived
                separately. See Edgington v. Edgington, 119 Nev. 577, 588, 80 P.3d 1282,
                1290 (2003) (providing that this court reviews a district court's award of
                child support for an abuse of discretion); Wolff v. Wolff,   112 Nev. 1355,
                1359, 929 P.2d 916, 919 (1996) (explaining that this court will not
                overturn a district court's spousal support award absent an abuse of
                discretion).
                               Appellant also argues that the district court abused its
                discretion in awarding her spousal support for only 150 months, asserting
                that it should have awarded her lifetime support because she is disabled
                and unable to work. Appellant argues that she is unable to receive social
                security disability benefits as she did not work for a long enough period to
                receive such benefits. But appellant makes both the social-security-
                benefits-based argument and the request for lifetime spousal support
                payments for the first time on appeal, and thus, these arguments are not

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A

                     ! ±.;      EWES
                                          properly before us and we will not consider them in resolving this appeal.
                                          See Old Aztec Mine, Inc. v. Brown,    97 Nev. 49, 52, 623 P.2d 981, 983 (1981)
                                          (stating that this court will not consider an argument raised for the first
                                          time on appeal). Further, it was within the district court's discretion to
                                          award appellant spousal support for 150 months, and thus, no abuse of its
                                          discretion occurred in making that award.       See Wolff, 112 Nev. at 1359,
                                          929 P.2d at 919 (explaining that this court will not overturn a district
                                          court's spousal support award absent an abuse of discretion).
                                                      Lastly, appellant contends that the district court abused its
                                          discretion in denying her request for attorney fees. The record shows that
                                          in a pre-divorce decree order, the district court denied appellant's request
                                          for attorney fees because she had used the parties' joint tax return to pay
                                          her attorney. To the extent that appellant purports to challenge this
                                          ruling, we find no abuse of discretion in the denial of appellant's request
                                          for attorney fees on this basis.     See Sprenger v. Sprenger, 110 Nev. 855,
                                          861, 878 P.2d 284, 288 (1994) (noting that "Nile award of attorney's fees
                                          in divorce proceedings lies within the sound discretion of the trial judge").
                                          While the divorce decree itself also states that appellant is denied attorney
                                          fees, it is unclear whether this ruling merely reiterates the earlier, pre-
                                          divorce decree denial of attorney fees, or rejects a subsequent request for
                                          attorney fees made by appellant. Appellant's arguments on appeal do not
                                          clarify this point and there is nothing in the record indicating that
                                          appellant made any additional request for attorney fees. Under these
                                          circumstances, we will not disturb the district court's ruling regarding
                                          appellant's attorney fees request.    See id.; see also Cuzze v. Univ. & Cmty.
                                          Coll. Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007) (providing
                                          that appellant has the duty to present a complete record on appeal and

SUPREME COURT
            OF
         NEVADA
                                                                                  3
(0) I947A

-   ",:a15v=3.sANAM";.`2X,Y71..7c,M71 I
                     -                                                                -
                that this court will presume that matters not in the record support the
                district court's decision).
                             For the reasons set forth above, we
                             ORDER the judgment of the district court AFFIRMED.'




                                                                                      J.
                                                             Hardesty



                                                           p T-664.‘
                                                               o..dot
                                                             Parraguirre


                                                                   Ckit               J.
                                                             Cherry




                cc:   Hon. William S. Potter, District Judge, Family Court Division
                      Angela J. Nunley
                      James E. Smith
                      Eighth District Court Clerk




                       'Having considered appellant's remaining arguments, we conclude
                that they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A